Exhibit 10.10

EXCEPTED HOLDER AGREEMENT

This Excepted Holder Agreement (this “Agreement”) is made and entered into as of
April 21, 2014, by and between City Office REIT, Inc., a Maryland corporation
(the “Company”) and CIO OP Limited Partnership (“CIO OP”).

R E C I T A L S

A. The Company intends to offer its common stock, $0.01 par value per share
(“Common Stock”), for sale in an initial public offering (the “Offering”) and
use the proceeds from the Offering to indirectly acquire a portfolio of office
properties in the United States by contributing the net proceed from the
Offering to City Office REIT Operating Partnership, L.P., a Maryland limited
partnership (the “OP”), in exchange for common units of partnership interest in
the OP (the “OP Units”).

B. Concurrent with the Offering, CIO OP will contribute its partnership interest
in various property level partnerships to the OP in exchange for OP Units (the
“Contribution”). The OP Units provide CIO OP the right, beginning 12 months
after the completion of the Offering, to require the OP to redeem part or all of
the OP Units for cash equal to the then-current market value of an equal number
of shares of the Company’s Common Stock (determined in accordance with and
subject to adjustment under the limited partnership agreement of the OP (the
“Partnership Agreement”)), or, at the election of the Company, to exchange the
OP Units for Company Common Stock on a one-for-one basis, subject to certain
adjustments under the Partnership Agreement and the restrictions on ownership
and transfer of the Company’s stock set forth in the Company’s charter (the
“Charter”) and the Partnership Agreement. Assuming that all of the OP Units held
by CIO OP were redeemed in exchange for Common Stock as of the date of this
Agreement, CIO OP would own thirty and five tenths percent (30.5%) of the
outstanding Common Stock of the Company.

C. To help the Company maintain its status as a real estate investment trust (a
“REIT”) under the Code, the Charter imposes certain limitations on the ownership
of the Company’s stock. Capitalized terms used in this Agreement that are not
otherwise defined shall have the meaning given to them in the Charter. The
Charter contains a general restriction prohibiting any person from actually
owning, Beneficially Owning or Constructively Owning more than a specified
percentage (initially set at 9.8%) (in value or in number of shares, whichever
is more restrictive) of the outstanding shares of the Company’s Common Stock, or
more than a specified percentage (initially set at 9.8%) (in value) of the
aggregate of the outstanding shares of all classes and series of the Company’s
stock (each an “Ownership Limit” and collectively the “Ownership Limits”).

D. Pursuant to Section 7.2.7 of the Charter, the Company’s Board of Directors is
permitted to increase either or both of the Ownership Limits with respect to a
stockholder (as to such stockholder, an “Excepted Holder Limit”) and allow
ownership in excess of either or both of the Ownership Limits if certain
conditions described in Section 7.2.7 of the Charter are satisfied.

E. This Agreement is intended to recognize that upon the exercise by CIO OP of
its right to require the OP to redeem part or all of its OP Units, the Company
may, in turn, exercise its right to exchange the OP Units for Company Common
Stock, which could result in CIO OP receiving stock of the Company in excess of
the Ownership Limits described above. Accordingly, the Board of Directors has,
by resolution, provided for the establishment of an Excepted Holder Limit for
CIO OP if certain conditions are satisfied, and CIO OP intends to satisfy such
conditions by execution of this Agreement.

 

1



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, hereby agree as follows:

A G R E E M E N T

 

  1. Representations of CIO OP.

To induce the Company to enter into this Agreement, CIO OP represents and
warrants to the Company as follows:

1.1 This Agreement has been duly executed and delivered by an authorized
representative of CIO OP, and is a valid and binding obligation of CIO OP,
enforceable in accordance with its terms;

1.2 The execution and delivery of this Agreement by CIO OP does not, and will
not: (i) violate or conflict with any agreement, order, injunction, decree, or
judgment to which CIO OP is a party or by which CIO OP is bound; or (ii) violate
any law, rule or regulation applicable to CIO OP;

1.3 No consent, approval or authorization of, or designation, registration,
declaration or filing with, any governmental entity or third Person is required
on the part of CIO OP in connection with the execution or delivery of this
Agreement;

1.4 CIO OP does not actually or Constructively Own 9.8% or more of any tenant of
the Company (or any entity owned or controlled by the Company);

1.5 No Individual will be treated as Beneficially Owning more than 9.8% of the
Company as a result of the transactions contemplated by this Agreement; and

 

  2. On-Going Covenants of CIO OP.

Beginning on the date hereof, and during any period that an Excepted Holder
Limit established pursuant to this Agreement (as subsequently adjusted) remains
in effect, CIO OP covenants and agrees as follows:

2.1 Assuming that all of the OP Units held by CIO OP were redeemed in exchange
for Common Stock, CIO OP will not Beneficially Own more than thirty and five
tenths percent (30.5%) of the number of any outstanding class of stock of the
Company (such percentage, as the same may be adjusted from time to time in
accordance with this Section 2.1, being the Excepted Holder Limit granted to CIO
OP), and no Individual will be treated as Beneficially Owning more than 9.8% (in
value or in number of shares, whichever is more restrictive) of the outstanding
shares of the Company’s Common Stock, or more than 9.8% (in value) of the
aggregate of the outstanding shares of all classes and series of the Company’s
stock as a result of CIO OP’s ownership of Common Stock; provided, however, if
the Company redeems, repurchases or cancels shares of Common Stock, the effect
of which would be to cause CIO OP to exceed CIO OP’s Excepted Holder Limit, CIO
OP’s Excepted Holder Limit shall, automatically and without need of any action
on the part of the Company, its Board of Directors, or CIO OP, be increased so
that CIO OP’s then Beneficial Ownership is not in excess of the new limit;
provided, further, that if such increase would cause the Company to
Constructively Own more than a 9.8% interest (within the meaning of
Section 856(d)(2)(B) of the Code) in a tenant or would cause any Individual to
Beneficially Own more than 9.8% (in value or in number of shares, whichever is
more restrictive) of the outstanding shares of the Company’s Common Stock, or
more than 9.8% (in value) of the aggregate of the outstanding shares of all
classes and series of the Company’s stock, such Excepted Holder Limit shall be
increased only to the extent it would not cause the Company to have such an
ownership interest in a tenant and would not cause any Individual to
Beneficially Own more than 9.8% of the Company’s stock;

 

2



--------------------------------------------------------------------------------

2.2 Assuming that all of the OP Units held by CIO OP were redeemed in exchange
for Common Stock, CIO OP does not and will not actually own or Constructively
Own an interest in any tenant of the Company (or a tenant of any entity owned or
controlled by the Company) that would cause the Company to Constructively Own
more than a 9.8% interest (within the meaning of Section 856(d)(2)(B) of the
Code) in such tenant; provided, however, that solely for the purpose of this
Section 2.2, a tenant from whom the Company (or any entity owned or controlled
by the Company in whole or in part) derives or is expected to continue to derive
a sufficiently small amount of revenue such that, in the opinion of the Board of
Directors, rent from such tenant would not adversely affect the Company’s
ability to qualify as a REIT (within the meaning of the Code), shall not be
treated as a tenant of the Company.

2.3 Assuming that all of the OP Units held by CIO OP were redeemed in exchange
for Common Stock, CIO OP will not own, actually or Beneficially, shares of the
Company’s stock that would violate the Excepted Holder Limit established for CIO
OP pursuant to this Agreement or that would cause any Individual to be treated
as Beneficially Owning 9.8% (in value or in number of shares, whichever is more
restrictive) of the outstanding shares of the Company’s Common Stock, or more
than 9.8% (in value) of the aggregate of the outstanding shares of all classes
and series of the Company’s stock or that would cause the Company to become
“closely held” within the meaning of Section 856(h) of the Code (without regard
to whether the ownership interest is held during the last half of a taxable
year) or otherwise cause us to fail to qualify as a REIT.

2.4 CIO OP agrees that any violation or attempted violation of Section 2.1, 2.2
or 2.3 of this Agreement (whether with respect to actual, Beneficial or
Constructive ownership by CIO OP or any Individual) (or other action which is
contrary to the restrictions contained in Sections 7.2.1 through 7.2.6 of the
Charter) will automatically cause the shares of Company stock that otherwise
would result in the violation to be transferred to a Trust in accordance with
Sections 7.2.1(b) and 7.3 of the Charter, and such shares shall be subject to
all the terms and limitations set forth in the Charter (without regard to any
exception due to an Excepted Holder Agreement).

2.5 To minimize damages for a breach of Section 2.2 hereof, any party hereto who
becomes aware of such beach shall promptly notify the other party in writing of
such breach.

2.6 CIO OP will maintain an accurate record of its investors for the purpose of
monitoring the actual, Beneficial and Constructive Ownership of the Company’s
stock. No later than March 31 of each calendar year beginning in 2015 (but only
for so long as CIO OP actually or Beneficially Owns at least 9.8 percent of the
stock of the Company, treating the OP Units held by CIO OP as having been
converted into Common Stock for this purpose), CIO OP shall deliver upon written
request to the Company a schedule listing CIO OP’s then current actual and
Beneficial Ownership of stock with detail sufficient for the Company to
independently determine CIO OP’s then current actual and Beneficial Ownership of
stock.

 

  3. On-Going Covenants of the Company

3.1 Notwithstanding any provisions of the Charter to the contrary, the Company
agrees that the Excepted Holder Limit granted to CIO OP by this Agreement and
this Agreement shall not be revoked unless the Board of Directors determines
based upon the written advice of counsel that such revocation is required for
the preservation of the Company’s qualification as a REIT under the Code.

 

  4. Company’s Authorization of Agreement

4.1 Based on the above representations and agreements, the Company hereby grants
to CIO OP, and agrees that CIO OP shall have, an initial Excepted Holder Limit
of thirty and five tenths percent (30.5%); provided, however, that such Excepted
Holder Limit shall be subject to adjustment as contemplated by Section 2.1
above. The Company represents that a true and correct copy of the resolutions of
the Board of Directors of the Company granting such exception and authorizing
the Company to enter into this Agreement is attached hereto as Exhibit “A.”

 

3



--------------------------------------------------------------------------------

  5. Applicability of Charter Provisions

5.1 CIO OP and the Company agree that, in addition to the applicable provisions
of Section 7.2.4 of the Charter, by which CIO OP would otherwise be bound upon
the exchange the its OP Units for Company Common Stock, the parties hereto agree
to provide the following information:

 

  (a) CIO OP shall provide the information described in Section 7.2.4 of the
Charter in accordance with the provisions thereof.

 

  (b) No later than December 31 of each calendar year, the Company will compile
a list of its tenants (and tenants of any entity owned or controlled by the
Company, in whole or part) (the “Tenant List”) and provide such information to
CIO OP. No later than 30 days after the receipt of the Tenant List, CIO OP will
inform the Company of its direct or indirect equity ownership of any tenant in
which it owns a 9.8% or greater equity interest (within the meaning of
Section 856(d)(2)(B) of the Code) and whose name appears on the Tenant List.

 

  6. Definitions

6.1 “Beneficial Ownership” shall mean ownership of Company stock by a Person who
is an actual owner, for U.S. federal income tax purposes, of such shares of
Company stock or who is treated as an owner of such shares of Company stock
under Section 542(a)(2) of the Code either directly, indirectly, or
constructively through the application of Section 544 of the Code, as modified
by Sections 856(h)(1)(B) and 856(h)(3) of the Code. The terms “Beneficial
Owner,” “Beneficially Owns” and “Beneficially Owned” shall have correlative
meanings. For example, if a corporation is the actual beneficial owner of
Company stock, the shares will be treated as Beneficially Owned by that
corporation (due to its direct ownership of the shares), and the stockholders of
that corporation will Beneficially Own their respective proportionate interests
in those shares (due to their deemed ownership under Code Section 544(a)(l)),
and interests in the same shares may also be treated as Beneficially Owned by
others, depending upon the identity of, and relationships between, the
stockholders and those related to the stockholders.

6.2 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

6.3 “Constructive Ownership” shall mean ownership of Company stock by a Person,
whether the interest in the shares of Company stock is held directly or
indirectly (including by a nominee), and shall include interests that would be
treated as owned through the application of Section 318(a) of the Code, as
modified by Section 856(d)(5) of the Code. The terms “Constructive Owner,”
“Constructively Owns” and “Constructively Owned” shall have correlative
meanings. For example, if a corporation is the actual beneficial owner of
Company stock, the shares will be treated as Constructively Owned by that
corporation (due to its direct ownership of the shares), and the 10% or more
stockholders of that corporation will Constructively Own their respective
proportionate interests in those shares (due to their deemed ownership under
Code Section 318(a)(2)(C) as modified by Code Section 856(d)(5)), and interests
in the same shares may also be treated as Constructively Owned by others,
depending upon the identity of, and relationships between, the stockholders and
those related to the stockholders.

6.4 “Individual” shall mean individual, a trust qualified under Section 401(a)
or Section 501(c)(17) of the Code, a portion of a trust permanently set aside
for or to be used exclusively for the purposes described in Section 642(c) of
the Code, or a private foundation within the meaning of Section 509(a) of the
Code, provided that, except as set forth in Section 856(h)(3)(A)(ii) of the
Code, a trust described in Section 401(a) of the Code and exempt from tax under
Section 501(a) of the Code shall be excluded from this definition

 

4



--------------------------------------------------------------------------------

6.5 “Person” shall mean an Individual, corporation, partnership, estate, trust,
joint stock company or other entity and also includes a group as that term is
used for purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended; but does not include an underwriter which participated in the Offering
of the Company’s Common Stock for a period of 30 days following the purchase by
such underwriter of shares of the Common Stock.

 

  7. Miscellaneous

7.1 All questions concerning the construction, validity and interpretation of
this Agreement shall be governed by and construed in accordance with the
domestic laws of the State of Maryland, without giving effect to any choice of
law or conflict of law provision (whether of the State of Maryland or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Maryland.

7.2 This Agreement may be signed by the parties in separate counterparts, each
of which when so signed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

7.3 This Agreement shall terminate, and CIO OP shall cease to be an “Excepted
Holder” (as defined in the Charter) as set forth herein and in the Charter of
the Company, as existing on the date of this Agreement, and as amended
thereafter, upon reduction of CIO OP’s Beneficial Ownership and Constructive
Ownership to or below 9.8% of all outstanding classes of stock of the Company.
In the event of termination of this Agreement, CIO OP shall immediately become
subject to all rules and restrictions regarding the ownership of the Company’s
stock, including, without limitation, the limitations set forth in the Charter
of the Company, as amended.

7.4 Any provision of this Agreement may be amended or waived if in writing and
signed by the Company and CIO OP. No failure or delay by any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law. No provision of this Agreement is intended
to confer upon any Person other than the parties hereto any rights or remedies
hereunder.

7.5 The parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms. It is accordingly agreed that the parties shall be entitled to
specific performance of the terms hereof, this being in addition to any other
remedy to which they are entitled at law or in equity.

7.6 This Agreement (together with the Exhibit attached hereto) constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof.

 

5



--------------------------------------------------------------------------------

CITY OFFICE REIT INC., a Maryland Corporation By:   /s/ James Farrar  

 

Name:  

James Farrar

Title:  

 

CIO OP LIMITED PARTNERSHIP, a Delaware limited partnership By:   /s/ James
Farrar  

 

Name:  

James Farrar

Title:  

 

[Signature Page to the Excepted Holder Agreement]

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

7



--------------------------------------------------------------------------------

WRITTEN CONSENT OF THE SOLE MEMBER OF

THE BOARD OF DIRECTORS OF

CITY OFFICE REIT, INC.

April 14, 2014

THE UNDERSIGNED, being the sole member of the Board of Directors (the “Board”)
of City Office REIT, Inc., a Maryland corporation (the “Corporation”), acting by
written consent without a meeting pursuant to Section 2-408(c) of the Maryland
General Corporation Law (the “MGCL”), does hereby consent to, approve and adopt
the following preambles and resolutions:

Formation Transactions

Contribution Agreements

WHEREAS, the Board of Directors (the “Board”) of City Office REIT, Inc., a
Maryland corporation (the “Corporation”) has determined that, in connection with
the initial public offering of the Corporation previously approved by the Board
(the “Public Offering”), it is desirable and in the best interests of the
Corporation and its stockholders for the Corporation to acquire, directly and
indirectly through City Office REIT Operating Partnership, L.P.. a Maryland
limited partnership of which the Corporation is the general partner (the
“Operating Partnership”), upon the terms and conditions set forth in certain
contribution agreements, from Second City Capital Partners II, Limited
Partnership, a Delaware limited partnership (“Second City”), Second City General
Partner II, L.P., a Delaware limited partnership (“Second City GP”), CIO REIT
Stock Limited Partnership, a Delaware limited partnership (“CIO REIT”), CIO OP
Limited Partnership, a Delaware limited partnership (“CIO OP”), Gibralt US,
Inc., a Colorado corporation (“Gibralt”), GCC Amberglen Investments Limited
Partnership, an Oregon limited partnership (“GCC Amberglen”), and Daniel
Rapaport (“Rapaport”, and collectively with Second City, Second City GP, CIO
REIT, CIO OP, Gibralt, and GCC Amberglen, the “Second City Group”), all of the
interests owned by such parties in certain entities owning portfolios of office
properties, all as further described in the Registration Statement, as amended
(collectively, the “Formation Transactions”), in consideration of the payment of
a combination of shares of common stock, par value $0.01 per share, of the
Corporation (“Common Stock”), common units of limited partnership interest of
the Operating Partnership (“OP Units”) and cash; and

WHEREAS, the Board now desires to adopt resolutions relating to the Formation
Transactions and certain other matters related thereto or in furtherance
thereof, and to authorize and approve, or to provide for the authorization and
approval of, among other things, the issuance of shares of Common Stock and OP
Units in connection with the Formation Transactions.

IT IS HEREBY RESOLVED, that the Formation Transactions, individually and in the
aggregate, are hereby determined to be fair and reasonable to, and in the best
interests of, the Corporation and its stockholders; and it is



--------------------------------------------------------------------------------

FURTHER RESOLVED, that the Board hereby approves the acquisition of all of
(i) Second City’s limited partner interests in City Centre STF Limited
Partnership, SCCP Boise Limited Partnership, SCCP Central Valley Limited
Partnership and SCCP Boise Outlot Limited Partnership, (ii) Second City GP’s
equity interests in Core Cherry GP Co., Central Fairwinds GP Corporation, City
Centre STG GP Corp., SCCP Boise GP, Inc., SCCP Central Valley GP Corp., and SCCP
Boise Outlot GP, Inc., and (iii) CIO REIT’s and CIO OP’s respective limited
partner interests in Core Cherry Limited Partnership, Central Fairwinds Limited
Partnership, City Centre STF Limited Partnership, SCCP Boise Limited Partnership
and SCCP Central Valley Limited Partnership, all upon the terms and subject to
the conditions contained in the proposed Contribution Agreement to be entered
into by the Corporation, the Operating Partnership, Second City, Second City GP,
CIO REIT and CIO OP, substantially in the form attached hereto as Exhibit A (the
“Second City Contribution Agreement,” and together with all exhibits and
schedules thereto, including indemnity agreements, collectively, the “Second
City Contribution Documents”), pursuant to which, among other things, the
Operating Partnership will become the owner of all or a majority of the limited
partner interests in Core Cherry Limited Partnership, Central Fairwinds Limited
Partnership, City Centre STF Limited Partnership, SCCP Boise Limited
Partnership, SCCP Central Valley Limited Partnership and SCCP Boise Outlot
Limited Partnership; and it is

FURTHER RESOLVED, that the Board hereby approves the acquisition of all of
(i) Gibralt’s equity interests in Gibralt Amberglen LLC, and (ii) GCC
Amberglen’s and Rapaport’s respective limited partner interests in Amberglen
Properties Limited Partnership, all upon the terms and subject to the conditions
contained in the proposed Contribution Agreement to be entered into by the
Operating Partnership, Gibralt, GCC Amberglen and Rapaport, substantially in the
form attached hereto as Exhibit B (the “Gibralt Contribution Agreement,” and
together with all exhibits and schedules thereto, collectively, the “Gibralt
Contribution Documents,” and together with the Second City Contribution
Documents, the “Formation Transaction Documents”), pursuant to which, among
other things, the Operating Partnership will become the owner of a majority of
the limited partner interests in Amberglen Properties Limited Partnership; and
it is

FURTHER RESOLVED, that in connection with the Formation Transactions, the
Corporation, in its own capacity and in its capacity as general partner of and
on behalf of the Operating Partnership, be, and hereby is, authorized and
empowered, to enter into and perform its obligations under, and to cause the
Operating Partnership to enter into and perform its obligations under, the
Formation Transaction Documents, each in substantially the form reviewed by this
Board, together with such changes, amendments and additions thereto as the
Authorized Officers (as defined herein) executing the same shall approve, such
approval to be conclusively evidenced by the execution thereof; and it is

FURTHER RESOLVED, that the Chief Executive Officer, the President, the Chief
Financial Officer, the Chief Operating Officer, any Vice President (including
any Senior Vice President), the Secretary and the Treasurer of the Corporation
(each an “Authorized Officer” and, together, the “Authorized Officers”) be, and
each of them hereby is, authorized and empowered, in the name and on behalf of
the Corporation, in its own capacity and in its own capacity as general partner
of and on behalf of the Operating Partnership, to prepare, execute and deliver,
or cause to be prepared, executed and delivered, and to cause the Corporation
and the

 

2



--------------------------------------------------------------------------------

Operating Partnership to perform their respective obligations under, the
Formation Transaction Documents and such other agreements, notices,
certificates, documents, letters or other instruments as the officer or officers
executing the same deem necessary or advisable to effectuate the foregoing, and
such agreements, notices, certificates, documents, letters and other instruments
shall be in such forms as the Authorized Officer executing the same shall
approve, as conclusively evidenced by the execution thereof; and it is

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized and empowered to prepare and file all such applications and any and
all agreements, undertakings, notices, certificates, documents, letters and
other instruments to be filed with any appropriate governmental entity for
approval of the Formation Transactions and the other transactions contemplated
by the Formation Transaction Documents, with full power and authority to take
any and all such actions which they may deem to be necessary or advisable in
connection therewith; and it is

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized and empowered, in the name and on behalf of the Corporation, in its
own capacity and in its capacity as general partner of and on behalf of the
Operating Partnership, to take all other actions, and do or cause to be done any
and all other acts, including, without limitation, execution of any and all
papers, agreements, documents, instruments and certificates of the Corporation
or Operating Partnership in order to carry out the purposes and intent of the
foregoing resolutions, and the performance of any such actions and acts, and the
execution by such Authorized Officers of any such papers, agreements, documents,
instruments and certificates, shall conclusively establish their authority
therefor; and it is

FURTHER RESOLVED, that the Board hereby adopts the form of any required
resolution or resolutions to be filed by the Corporation that may be required by
any person or entity in connection with the Formation Transactions if (a) in the
opinion of the officers of the Corporation executing the same, the adoption of
such resolution or resolutions is necessary or desirable, and (b) the Secretary
of the Corporation evidences such adoption by inserting copies of such
resolution or resolutions into the minute book of the Corporation, which will
thereupon be deemed to be adopted by the Board with the same force and effect as
if presented and expressly adopted at a meeting thereof.

Issuance of OP Units in Connection with Formation Transactions

IT IS HEREBY RESOLVED, that the Corporation, in its capacity as general partner
of the Operating Partnership, be, and hereby is, authorized to cause to be
issued by the Operating Partnership to Second City GP, CIO OP, Gibralt, GCC
Amberglen and Rapaport up to $60,000,000 maximum aggregate amount of OP Units as
consideration for and in connection with the consummation of the Formation
Transactions, with the actual number of OP Units so issued to be determined by
the Board or a duly authorized committee thereof at a later date, at the price
(or deemed value) per unit equal to the price per share of the Common Stock
issued to the public in the Public Offering, all as contemplated by the
Formation Transaction Documents; and it is

 

3



--------------------------------------------------------------------------------

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized and empowered to execute, deliver and cause to be performed, in the
name and on behalf of the Corporation, in its own capacity and in its capacity
as general partner of and on behalf of the Operating Partnership, as applicable,
all documents relating to the issuance of the OP Units as provided above and
pursuant to the Formation Transaction Documents; and it is

FURTHER RESOLVED, that upon the issuance of the OP Units to be issued to Second
City GP, CIO OP, Gibralt, GCC Amberglen and Rapaport in connection with the
Formation Transactions, there is and shall be reserved for issuance by the
Corporation such shares (initially one per OP Unit) of Common Stock as may be
issuable from time to time upon exchange of each such OP Unit pursuant to and in
accordance with the Amended and Restated Partnership Agreement, as further
amended from time to time, and such shares be and hereby are authorized to be
issued if, as and when determined by the Authorized Officers or any of them to
be appropriate following a proper request for conversion or exchange, and each
such share, when so issued, will be validly issued, fully paid and
non-assessable, this Board hereby acknowledging that delivery of the OP Units
upon conversion or exchange will constitute good and valuable consideration for
such issuance, such consideration having in any event a value as determined by
this Board equal to not less than the par value per share; and it is

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized and empowered to execute, deliver and cause to be performed, in the
name and on behalf of the Corporation, in its own capacity and in its capacity
as general partner of and on behalf of the Operating Partnership, as the case
may be, all documents relating to the issuance of the Common Stock from time to
time upon the conversion or exchange of the OP Units as aforesaid.

Issuance of Common Stock in Connection with Formation Transactions

IT IS HEREBY RESOLVED, that, subject to and in any event following the
acceptance for record of the Articles of Amendment and Restatement (as defined
herein) with the Department, the Corporation be, and hereby is, authorized to
issue to CIO REIT up to $30,000,000 maximum aggregate amount of shares of Common
Stock as consideration for and in connection with the consummation of the
Formation Transactions, with the actual number of shares to be determined by the
Board or a duly authorized committee thereof at a later date, at the price (or
deemed value) per share of the Common Stock issued to the public in the Public
Offering, all as contemplated by the Second City Contribution Documents; and it
is

FURTHER RESOLVED, that the Corporation be and hereby is authorized and directed
to contribute to the Operating Partnership the assets received by the
Corporation in consideration for the share issuance authorized by the
immediately preceding resolutions, in exchange for the issuance by the Operating
Partnership to the Corporation of a number of OP Units equal to the number of
shares of Common Stock so issued, and the Corporation, in its capacity as
general partner of and on behalf of the Operating Partnership, be, and hereby
is, authorized to cause the Operating Partnership to issue to the Corporation
the number of OP Units equal to the number of shares of Common Stock issued by
the Corporation to CIO REIT; and it is

 

4



--------------------------------------------------------------------------------

FURTHER RESOLVED, that the shares of Common Stock issued pursuant to, or in
accordance with, the Second City Contribution Documents, shall upon consummation
of the Formation Transactions and issuance pursuant to the preceding
resolutions, be validly issued, fully paid and non-assessable shares of Common
Stock, this Board hereby acknowledging that good and valuable consideration
shall have thereupon been received in consideration for such issuance, such
consideration having in any event a value as determined by this Board equal to
not less than the par value per share; and it is

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized and empowered, in the name and on behalf of the Corporation, to cause
to be issued and delivered to CIO REIT certificates representing the shares of
Common Stock to be issued by the Corporation to CIO REIT in accordance with the
Second City Contribution Documents.

Registration Rights Agreement

WHEREAS, the Board has determined that it is desirable and in the best interests
of the Corporation and its stockholders for the Corporation to enter into one or
more registration rights agreements with the Second City Group.

IT IS HEREBY RESOLVED, that the form, terms and provisions of the Registration
Rights Agreement, substantially in the form presented to the Board and attached
hereto as Exhibit C (the “Registration Rights Agreement”), which generally
provides, among other things, for the Corporation to grant registration rights
to certain holders of Common Stock and OP Units (in respect of any Common Stock
issued upon conversion or exchange therefor) in connection with the Formation
Transactions, together with the transactions contemplated by the Registration
Rights Agreement, are authorized and approved, and the Corporation be, and
hereby is, authorized to enter into, and perform its obligations under, one or
more Registration Rights Agreements;

FURTHER RESOLVED, that the Corporation is authorized to issue shares of Common
Stock upon exchange of the OP Units in accordance with and as contemplated by
the Amended and Restated Partnership Agreement and the applicable Registration
Rights Agreement; and

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized and empowered, in the name and on behalf of the Corporation, to
finalize, execute and deliver, and to cause the Corporation to perform its
obligations under, one or more Registration Rights Agreements, substantially in
the form presented to the Board, with such revisions and amendments thereto and
other related agreements, certificates, instruments or documents as such
Registration Rights Agreement contemplates, or as such officers may otherwise
deem appropriate, the execution of such further revisions, amendments,
agreements, certificates, instruments or documents to be conclusive evidence of
the appropriateness thereof.

Tax Protection Agreements

IT IS HEREBY RESOLVED, that the form, terms and provisions of the Tax Protection
Agreements substantially in the forms presented to the Board and attached
collectively hereto as Exhibit D (the “Tax Protection Agreements”), which
generally provide, among other things, that the Operating Partnership will not
sell, exchange or otherwise dispose of any properties during

 

5



--------------------------------------------------------------------------------

the four years following completion of the Formation Transactions in a
transaction that would cause the Second City Group or any of their direct and
indirect owners to realize built-in gain and requires the Operating Partnership
to maintain a minimum level of indebtedness, are authorized and approved, and
the Corporation, in its own capacity and in its capacity as general partner of
and on behalf of the Operating Partnership, be, and hereby is, authorized to
enter into and perform its obligations under, and to cause the Operating
Partnership to enter into and perform its obligations under, the Tax Protection
Agreements; and it is

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized and empowered, in the name and on behalf of the Corporation, in its
own capacity and in its capacity as general partner of and on behalf of the
Operating Partnership, to finalize, execute and deliver, and to cause the
Corporation and the Operating Partnership to perform their respective
obligations under, the Tax Protection Agreements, substantially in the forms
presented to the Board, with such revisions and amendments thereto and other
related agreements, certificates, instruments or documents as such Tax
Protection Agreements contemplate, or as such officers may otherwise deem
appropriate, the execution of such further revisions, amendments, agreements,
certificates, instruments or documents to be conclusive evidence of the
appropriateness thereof.

Amended and Restated Partnership Agreement

WHEREAS, the Board has determined that, in furtherance of the consummation of
the Formation Transactions and the Public Offering, it is advisable and in the
best interests of the Corporation and its stockholders for the Corporation, in
its own capacity and in its capacity as general partner of and on behalf of the
Operating Partnership, to approve the Amended and Restated Agreement of Limited
Partnership of the Operating Partnership (the “Amended and Restated Partnership
Agreement”) substantially in the form attached hereto as Exhibit E, and for the
Corporation to enter into and perform its obligations as general partner, and to
cause the Operating Partnership to perform its obligations, under such
agreement.

IT IS HEREBY RESOLVED, that the Authorized Officers be, and each of them hereby
is, authorized and directed in the name and on behalf of the Corporation, in its
own capacity and in its capacity as general partner of and on behalf of the
Operating Partnership, to negotiate, execute and deliver, and to cause the
Corporation and the Operating Partnership to perform their respective
obligations under, the Amended and Restated Partnership Agreement substantially
in the form reviewed by this Board, with such additions, deletions and changes
as the officer executing the same may determine to be advisable, such
determination and the ratification and approval thereof by this Board to be
evidenced conclusively by such officer’s execution thereof.

Advisory Agreement

WHEREAS, the Board has determined that it is desirable and in the best interests
of the Corporation and its stockholders for the Corporation and the Operating
Partnership to enter into an advisory agreement with City Office Real Estate
Management, Inc., a British Columbia corporation (the “Advisor”), pursuant to
which the Advisor will provide management and advisory services to the
Corporation and the Operating Partnership.

 

6



--------------------------------------------------------------------------------

IT IS HEREBY RESOLVED, that the Board hereby approves the Advisory Agreement in
substantially the form presented to the Board and attached hereto as Exhibit F
(the “Advisory Agreement”), which generally provides, among other things, for
the Advisor to administer the day-to-day operation of the Corporation and its
subsidiaries, including the Operating Partnership, determine investment criteria
in cooperation with the Board and pursuant to the investment guidelines set
forth in the Advisory Agreement, advise the Board on potential acquisitions,
dispositions and financing, and perform other financial, accounting and tax
management services, and hereby authorizes the performance by the Corporation,
on its own behalf and, in its capacity as general partner of the Operating
Partnership, on behalf of the Operating Partnership, of the obligations of the
Corporation and the Operating Partnership under the Advisory Agreement; and it
is

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized and empowered, in the name and on behalf of the Corporation, in its
own capacity and in its capacity as general partner of and on behalf of the
Operating Partnership, to finalize, execute and deliver, and to cause the
Corporation and the Operating Partnership to perform their respective
obligations under, the Advisory Agreement, substantially in the form reviewed by
this Board, with such additions, deletions and changes as the officer executing
the same may determine to be advisable, such determination and the ratification
and approval thereof by this Board to be evidenced conclusively by such
officer’s execution thereof.

Public Offering Matters

WHEREAS, the Board desires to ratify, confirm and supplement prior resolutions
adopted by the Board with respect to the Public Offering.

IT IS HEREBY RESOLVED, that the Board hereby ratifies, confirms and approves the
Public Offering by the Corporation of up to 8,000,000 shares of Common Stock,
including any shares of Common Stock to be sold, if at all, pursuant to any
underwriters’ over-allotment option, with the actual aggregate offering price
and number of shares and the other terms of the Public Offering to be determined
by the Board or a duly authorized committee thereof at a later date; and it is

FURTHER RESOLVED, that the Corporation be, and hereby is, authorized and
directed to contribute to the Operating Partnership the net proceeds of the
Public Offering received by the Corporation in exchange for OP Units, and the
Corporation, in its capacity as general partner of the Operating Partnership,
be, and hereby is, authorized to cause the Operating Partnership to issue to the
Corporation the number of OP Units equal to the number of shares of Common Stock
sold by the Corporation in the Public Offering; provided, however, that the
Corporation be, and hereby is, authorized to use the net proceeds, if any,
received by the Corporation from the sale of shares of Common Stock sold in the
Public Offering pursuant to any underwriters’ over-allotment option to
(i) redeem from CIO REIT up to all of the shares of Common Stock issued to CIO
REIT pursuant to the Formation Transactions at a redemption price per share
equal to the public offering price per share in the Public Offering, and
(ii) redeem or repurchase, or cause to be redeemed or repurchased, up to all of
the OP Units issued to Second City GP, CIO OP, Gibralt, GCC Amberglen and
Rapaport pursuant to the Formation Transactions at a redemption price per OP
Unit equal to the public offering price per share in the Public Offering; and it
is

 

7



--------------------------------------------------------------------------------

FURTHER RESOLVED, that the Corporation, in its capacity as general partner of
the Operating Partnership, be, and hereby is, authorized and empowered to cause
the Operating Partnership to use the net proceeds of the Public Offering
contributed by the Corporation to the Operating Partnership pursuant to the
foregoing resolution in substantially the manner described in the “Use of
Proceeds” section of the Registration Statement, including, without limitation,
for general working capital purposes, which may include payment of expenses
associated with the Formation Transactions, acquiring properties and repaying
outstanding debt, and for the redemption of OP Units issued to Second City GP,
CIO OP, Gibralt, GCC Amberglen and Rapaport pursuant to the Formation
Transactions at a redemption price per OP Unit equal to the public offering
price per share in the Public Offering; and it is

FURTHER RESOLVED, that all prior resolutions adopted by the Board regarding the
Public Offering be, and hereby are, supplemented, ratified and confirmed in all
respects.

Transfer Agent and Registrar

WHEREAS, the Board has determined that it is desirable and in the best interests
of the Corporation and its stockholders to obtain a transfer agent and registrar
with respect to the shares of Common Stock of the Corporation.

IT IS HEREBY RESOLVED, that American Stock Transfer and Trust Company, LLC, or
such other transfer agent and registrar as may be selected by the Chief
Executive Officer or Chief Financial Officer of the Corporation, is hereby
selected and appointed as the transfer agent and registrar (the “Transfer
Agent”) for all shares of Common Stock of the Corporation either upon the
original issue of said stock or by reason of transfer of said stock; and it is

FURTHER RESOLVED, that for the purpose of any issue of Common Stock, the
Transfer Agent is authorized and empowered:

(a) to record and countersign, as transfer agent, when signed manually or by
facsimile by the officers of the Corporation and bearing the manual or facsimile
seal of the Corporation, original certificates for up to the aggregate number of
the shares to be registered, in such names as the respective purchasers or
transferees of the shares (or their representatives) may request; and

(b) to deliver such certificates to the registrar for registration and
countersignature; and

(c) to deliver the shares of Common Stock when so countersigned, if applicable,
upon order of the Corporation, to the respective purchasers or transferees of
such shares, as the case may be, or their representatives;

FURTHER RESOLVED, that the Authorized Officers be, and each of them individually
is, hereby authorized and empowered to sign on behalf of the Corporation written
instructions to the Transfer Agent with respect to the Common Stock; and it is

 

8



--------------------------------------------------------------------------------

FURTHER RESOLVED, that the Corporation shall direct the Transfer Agent as to the
existence or termination of any restrictions on the transfer of stock covered by
this appointment and in the application to or removal from any certificate of
stock of any legend restricting the transfer of such stock or the substitution
for such certificate of a certificate without such legend; and it is

FURTHER RESOLVED, that the Transfer Agent is hereby authorized, in the case of
any lost, stolen or destroyed certificates representing Common Stock of the
Corporation, to issue and countersign a replacement certificate or certificates
for the number of shares represented by such lost, stolen or destroyed
certificates, upon being furnished with an affidavit of such loss, theft or
destruction and an open penalty bond of indemnity in form satisfactory to the
Transfer Agent, indemnifying them, the Corporation and all agents; and the
Transfer Agent is hereby authorized to register such replacement certificate or
certificates; and it is

FURTHER RESOLVED, that the Board hereby adopts the standard form of resolutions
relating to such appointment as may be required by such Transfer Agent, and the
Secretary of the Corporation is hereby authorized and directed to certify the
adoption of any such resolutions as though the same were presented to this
meeting and to insert all such resolutions in the minute books of the
Corporation following these resolutions; and it is

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
in the name of and on behalf of the Corporation, authorized to complete and
execute any and all agreements, certificates, instruments and documents, and to
take any such other action, as any of them may determine to be necessary or
advisable to carry out the purposes of the foregoing resolutions with regard to
the designation and appointment of the Transfer Agent, such determination to be
conclusively evidenced by the execution and delivery thereof or the taking of
such other action.

Approval and Execution of Common Stock Certificate

WHEREAS, the Board has determined that it is desirable and in the best interests
of the Corporation and its stockholders for the Corporation to adopt a form of
public company stock certificate.

IT IS HEREBY RESOLVED, that the form of stock certificate attached hereto as
Exhibit G (the “Common Stock Certificate”) be, and the same hereby is, approved
as a true, correct and complete specimen certificate representing shares of
Common Stock of the Corporation, including the shares of Common Stock to be
issued in connection with the Public Offering, together with such changes or
modifications thereto as any of the Authorized Officers executing the same (by
manual or facsimile signature) from time to time may deem appropriate, the
approval thereof by this Board to be conclusively evidenced by such execution
and delivery; and it is

FURTHER RESOLVED, that the certificates shall be signed by the appropriate
officers of the Corporation as set forth in the Amended and Restated Bylaws of
the Corporation and in accordance with applicable law; provided, however, that
each such signature may be, but need not be, a facsimile signature imprinted or
otherwise reproduced on the certificates; and it is

 

9



--------------------------------------------------------------------------------

FURTHER RESOLVED, that certificates for shares of Common Stock issued prior to
the date hereof in the form previously approved by the Board shall be, and
remain, valid certificates representing shares of Common Stock of the
Corporation.

Appointment of Independent Auditor

IT IS HEREBY RESOLVED, that the selection of KPMG LLP, represented to be a
registered independent accounting firm, as the Corporation’s independent
auditor, to assist the Corporation in establishing its books of account, to
audit its financial statements and otherwise to advise the Corporation with
respect to all matters in connection with the preparation of any necessary
financial or accounting matters, is hereby authorized, approved, ratified and
confirmed in all respects; and it is

FURTHER RESOLVED, that such firm shall continue to act as the Corporation’s
registered independent public accountants and auditor until so notified
otherwise by a member of the Board or a member of the Audit Committee (as
defined herein).

Equity Incentive Plan

WHEREAS, the Board has determined that it is advisable and in the best interests
of the Corporation and its stockholders to adopt the City Office REIT, Inc.
Equity Incentive Plan (the “Equity Incentive Plan”), substantially in the form
attached hereto as Exhibit H-1, for the benefit of eligible employees,
directors, advisors, consultants and other personnel of the Corporation and the
Advisor.

IT IS HEREBY RESOLVED, that, effective upon acceptance for record of the
Articles of Amendment and Restatement with the Department, the Board hereby
adopts the Equity Incentive Plan, and the Board does further direct that the
Equity Incentive Plan be submitted for approval by the stockholders of the
Corporation in accordance therewith within twelve months of the date hereof; and
it is

FURTHER RESOLVED, that, effective upon acceptance for record of the Articles of
Amendment and Restatement with the Department, 1,263,580 shares of Common Stock
are hereby reserved for issuance under the Equity Incentive Plan, and such
shares are authorized for issuance in accordance with the Equity Incentive Plan,
and when issued in accordance with the provisions of the Equity Incentive Plan
and the applicable stock options, restricted stock agreements and other award
agreements utilized thereunder or contemplated thereby, shall constitute validly
issued, fully paid and nonassessable shares of Common Stock, and the
consideration received therefor shall be credited to the appropriate capital
account; and it is

FURTHER RESOLVED, that the form of standard RSU Award Agreement in substantially
the form attached hereto as Exhibit H-2 is hereby approved for use with the
Equity Incentive Plan; and it is

FURTHER RESOLVED, that subject to stockholder approval of the Equity Incentive
Plan within twelve months of the date hereof, the Authorized Officers be, and
each of them hereby is, authorized and directed, for and on behalf of the
Corporation, to take all action and to prepare, execute and deliver all
documents which such officer deems appropriate or advisable in order to
implement the Equity Incentive Plan hereby adopted, including without limitation
the following:

1. the preparation, execution and filing with the Commission of the requisite
Registration Statement on Form S-8 (the “Form S-8”) registering the shares
issuable under the Equity Incentive Plan under the federal securities laws,
including all exhibits and other documents to be filed in connection therewith;

 

10



--------------------------------------------------------------------------------

2. the preparation and distribution to Equity Incentive Plan participants, as
applicable, prospectuses relating to the Equity Incentive Plan in accordance
with the rules and regulations of the Commission; and

3. the filing of the appropriate listing applications to list all of the shares
subject to future awards for trading on the New York Stock Exchange (“NYSE”);
and it is

FURTHER RESOLVED, that for the purpose of executing the Form S-8 and any
amendments and supplements thereto, and in connection with the filing of all
other documents necessary, appropriate, advisable or desirable in connection
with the Form S-8, the officers and directors of the Corporation are authorized,
for themselves and on behalf of the Corporation, to execute and deliver their
several powers of attorney to any and all of the following persons: James
Farrar, Gregory Tylee and Anthony Maretic; and it is

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized and empowered, in the name and on behalf of the Corporation, to
prepare and execute all documents and instruments, and to take such other
action, including the preparation of stock option agreements, restricted stock
agreements and award agreements consistent with the terms of the Equity
Incentive Plan, as such officer or officers shall determine to be necessary or
advisable in order to carry out the purposes of these resolutions, with such
determination to be conclusively evidenced by the execution of such documents or
instruments or the taking of such action; and it is

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized and empowered, in the name and on behalf of the Corporation, to take
all action which such officer or officers may determine to be necessary or
desirable to cause the Corporation to reserve such number of shares of Common
Stock as may be required to meet its obligations to issue shares of Common Stock
as a result of the exercise of awards granted pursuant to the Equity Incentive
Plan; and it is

FURTHER RESOLVED, that the Compensation Committee (as defined here) shall be the
plan administrator of the Equity Incentive Plan; and it is

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized and empowered, in the name and on behalf of the Corporation, to take
all action which such officer or officers may determine to be necessary or
desirable to cause the sale and issuance of shares of the Common Stock which may
be sold and issued upon the exercise of the

 

11



--------------------------------------------------------------------------------

options or other awards hereafter granted pursuant to the Equity Incentive Plan,
with such determination to be conclusively evidenced by the taking of such
action by such officer or officers.

Board of Directors

WHEREAS, pursuant to resolutions adopted by the Board as of March 25, 2014 (the
“March 25, 2014 Board Resolutions”), the Board increased the number of directors
from one director to six directors, effective as of or immediately prior to the
initial trading date of the shares of Common Stock to be issued in the Public
Offering on the NYSE (the “Trading Date”); and

WHEREAS, pursuant to the March 25, 2014 Board Resolutions, the Board appointed,
such appointment not to be effective until the Trading Date (but in any event
immediately upon the creation of the vacancies created by the increase to the
size of the Board), Samuel Belzberg, William Flatt, John McLernon, Mark Murski
and Stephen Shraiberg as directors of the Corporation to serve, together with
the undersigned sole director of the Corporation, until the Corporation’s next
annual meeting and their respective successors have been duly elected and
qualify.

IT IS HEREBY RESOLVED, that, effective as of the Trading Date and concurrent
with his appointment to the Board, John McLernon be, and hereby is, appointed as
Chairman of the Board to serve in such capacity, subject to the terms and
provisions of the bylaws of the Corporation, until his successor is elected and
qualifies; and it is

FURTHER RESOLVED, that the Board acknowledges that James Farrar and Samuel
Belzberg have been or will be appointed to the Board pursuant to the March 25,
2014 Board Resolutions as designees of, and pursuant to designation by, the
Second City Group under the Amended and Restated Partnership Agreement.

Committees of the Board

Audit Committee

IT IS HEREBY RESOLVED, that, effective as of the Trading Date, there be, and
hereby is, created an audit committee of the Board (the “Audit Committee”) to,
among other things, review, act on and report to the Board on various auditing
and accounting matters, including, without limitation, the recommendation of
independent auditors, the scope of the annual audits, fees to be paid to the
independent auditors, the performance of independent auditors and the
Corporation’s accounting practices; and it is

FURTHER RESOLVED, that, effective as of the Trading Date and concurrent with
their appointment to the Board, William Flatt, Mark Murski and John McLernon be,
and hereby are, appointed as members of the Audit Committee, each to serve on
the Audit Committee until his resignation or removal in accordance with the
bylaws of the Corporation and until his respective successor is duly appointed
and qualified; and it is

 

12



--------------------------------------------------------------------------------

FURTHER RESOLVED, that, effective as of the Trading Date and concurrent with his
appointment to the Board, William Flatt be, and hereby is, elected as the
chairman of the Audit Committee; and it is

FURTHER RESOLVED, that, effective as of the Trading Date, the Audit Committee
Charter, in the form attached as Exhibit I hereto, be, and hereby is, adopted
and approved.

Compensation Committee

IT IS HEREBY RESOLVED, that, effective as of the Trading Date, there be, and
hereby is, created a compensation committee of the Board (the “Compensation
Committee”) to, among other things, review and make recommendations to the Board
regarding the compensation and other benefits payable to the executive officers
of the Corporation and to administer the Equity Incentive Plan and other
incentive compensation and benefit plans of the Corporation; and it is

FURTHER RESOLVED, that, effective as of the Trading Date and concurrent with
their appointment to the Board, Mark Murski, Stephen Shraiberg and William Flatt
be, and they hereby are, appointed as members of the Compensation Committee,
each to serve on the Compensation Committee until his resignation or removal in
accordance with the bylaws of the Corporation and until his respective successor
is duly appointed and qualified; and it is

FURTHER RESOLVED, that, effective as of the Trading Date and concurrent with his
appointment to the Board, Mark Murski be, and hereby is, elected as the chairman
of the Compensation Committee; and it is

FURTHER RESOLVED, that, effective as of the Trading Date, the Compensation
Committee Charter, in the form attached as Exhibit J hereto, be, and hereby is,
adopted and approved.

Nominating and Corporate Governance Committee

IT IS HEREBY RESOLVED, that, effective as of the Trading Date, there be, and
hereby is, created a nominating and corporate governance committee of the Board
(the “Nominating and Corporate Governance Committee”) to, among other things,
(i) nominate persons to fill vacancies on the Board, (ii) recommend to the Board
the slate of director nominees to be proposed by the Board annually,
(iii) evaluate the corporate governance practices of the Corporation, and
(iv) recommend to the Board corporate governance practices and policies; and it
is

FURTHER RESOLVED, that, effective as of the Trading Date and concurrent with
their appointment to the Board, Stephen Shraiberg, Mark Murski and John McLernon
be, and hereby are, appointed as members of the Nominating and Corporate
Governance Committee, each to serve on the Nominating and Corporate Governance
Committee until his resignation or removal in accordance with the bylaws of the
Corporation and until his respective successor is duly appointed and qualified;
and it is

 

13



--------------------------------------------------------------------------------

FURTHER RESOLVED, that, effective as of the Trading Date and concurrent with his
appointment to the Board, Stephen Shraiberg be, and hereby is, elected as the
chairman of the Nominating and Corporate Governance Committee; and it is

FURTHER RESOLVED, that, effective as of the Trading Date, the Nominating and
Corporate Governance Committee Charter, in the form attached as Exhibit K
hereto, be, and hereby is, adopted and approved.

Determination of “Independence” of the Board of Directors and Members of the
Committees of the Board of Directors

IT IS HEREBY RESOLVED, that the Board hereby determines, in the exercise of its
business judgment, that William Flatt, John McLernon, Mark Murski and Stephen
Shraiberg are “independent” within the meaning of the applicable rules,
regulations, and standards promulgated by the NYSE and the Commission; and it is

FURTHER RESOLVED, that each of the proposed members of the Audit Committee, the
Compensation Committee and the Governance and Nominating Committee is
“independent” within the meaning of the applicable rules, regulations, and
standards promulgated by the NYSE and the Commission.

Determination of “Financially Literate” Status of Audit Committee Members

IT IS HEREBY RESOLVED, that the Board hereby determines, in the exercise of its
business judgment, that each of the proposed members of the Audit Committee:
(i) is “financially literate” as defined under the applicable rules promulgated
by the NYSE; (ii) has “accounting or related financial management expertise” as
defined under the applicable rules promulgated by the NYSE; and (iii) is an
“audit committee financial expert” as defined under the applicable rules and
regulations promulgated by the Commission.

Determination of “Outside Director” and “Non-Employee” Status of Members of the
Compensation Committee

IT IS HEREBY RESOLVED, that the Board hereby determines, in the exercise of its
business judgment, that each of the proposed members of the Compensation
Committee is an “outside director” within the meaning of the Internal Revenue
Code of 1986, as amended (the “Code”), and a “non-employee” director within the
meaning of the Exchange Act.

NYSE Written Affirmation

IT IS HEREBY RESOLVED, that the Authorized Officers be, and each of them hereby
is, in the name and on behalf of the Corporation, authorized and empowered to
execute and deliver to the NYSE an appropriate written affirmation confirming
the items set forth above, and such other items as may be required by the NYSE
with respect to those matters.

 

14



--------------------------------------------------------------------------------

Corporate Governance

WHEREAS, drafts of certain policies regarding corporate governance have been
presented to the Board.

IT IS HEREBY RESOLVED, that the Code of Business Conduct and Ethics, attached
hereto as Exhibit L, is hereby adopted and approved; and it is

FURTHER RESOLVED, that the Corporate Governance Guidelines, attached hereto as
Exhibit M, is hereby adopted and approved; and it is

FURTHER RESOLVED, that the Investment Guidelines, attached hereto as Exhibit N,
is hereby adopted and approved; and it is

FURTHER RESOLVED, that the Whistleblower Policy, attached hereto as Exhibit O,
is hereby adopted and approved.

Section 16 Reporting Persons

WHEREAS, Section 16 of the Exchange Act places certain reporting requirements on
officers, directors and principal stockholders of a corporation; and

WHEREAS, the Corporation has determined that it is desirable and in the best
interests of the Corporation and its stockholders for the Corporation to name
the officers required to make reports pursuant to Section 16 of the Exchange Act
(the “Reporting Persons”).

IT IS HEREBY RESOLVED, that the following officers of the Corporation are hereby
identified as the Reporting Persons for the Corporation:

James Farrar

Anthony Maretic

Gregory Tylee

REIT Election

WHEREAS, the Corporation has been organized and has been operating in a manner
that will allow it to qualify for taxation as a real estate investment trust
(“REIT”) under Section 856 through 860 of the Code.

IT IS HEREBY RESOLVED, that the Authorized Officers of the Corporation be, and
each of them hereby is, authorized and directed to take such actions as may be
necessary for the Corporation to qualify and be taxed as a REIT beginning with
the taxable year ended December 31, 2014; and it is

FURTHER RESOLVED, that once qualified, the Corporation shall be operated in such
a manner so as to allow it to maintain its REIT status until such time as the
Board shall make a contrary determination.

 

15



--------------------------------------------------------------------------------

Exception / Exemption from Restrictions on Transfer and Ownership

WHEREAS, the Board has determined that consummation of the Formation
Transactions will result in the issuance of (i) shares of Common Stock to CIO
REIT in number or value in excess of the Common Stock Ownership Limit and the
Aggregate Stock Ownership Limit (such terms and other capitalized terms in these
resolutions under the above heading, “Exception / Exemption from Restrictions on
Transfer and Ownership,” and not otherwise defined, have the meanings ascribed
thereto in the Articles of Amendment and Restatement of the Corporation
previously authorized and approved by the Board (the “Articles of Amendment and
Restatement”)), and (ii) OP Units to CIO OP, which, assuming that all such OP
Units are redeemed in exchange for shares of Common Stock in accordance with the
Amended and Restated Partnership Agreement, would result in the issuance of
shares of Common Stock in number or value in excess of the Common Stock
Ownership Limit and the Aggregate Stock Ownership Limit; and

WHEREAS, on the basis of the representations, warranties and agreements to be
made by CIO REIT and CIO OP in an Excepted Holder Agreement to be entered into
by the Corporation and each of CIO REIT and CIO OP, prepared with the advice of
Shearman & Sterling LLP, tax counsel to the Corporation, the form of which is
attached hereto as Exhibit P (each an “Excepted Holder Agreement”), and on the
basis of such advice and such other and additional considerations by this Board
as it has determined to be appropriate, this Board has further determined that,
notwithstanding the grant to each of CIO REIT and CIO OP of an exemption from
the Common Stock Ownership Limit and the Aggregate Stock Ownership Limit as
provided for below, and the establishment in lieu thereof of each Excepted
Holder Limit set forth below, (i) no individual’s Beneficial Ownership or
Constructive Ownership of Common Stock will cause a violation of
Section 7.2.1(a)(ii) of the Articles of Amendment and Restatement and (ii) each
of CIO REIT and CIO OP does not and will not own, actually or Constructively, an
interest in a tenant of the Corporation (or a tenant in an entity owned or
controlled by the Corporation) that would cause the Corporation to own, actually
or Constructively, more than a 9.8% interest (as set forth in
Section 856(d)(2)(B) of the Code) in such tenant; and

WHEREAS, the Board desires to provide for the grant to each of CIO REIT and CIO
OP, subject to their respective execution and delivery of an Excepted Holder
Agreement, of an exemption to the Common Stock Ownership Limit and the Aggregate
Stock Ownership Limit, and the establishment of an Excepted Holder Limit, as
follows.

IT IS HEREBY RESOLVED, that, pursuant to Section 7.2.7 of the Articles of
Amendment and Restatement, effective upon and subject to the delivery by each of
CIO REIT and CIO OP of a fully executed Excepted Holder Agreement, as
applicable, this Board does hereby (i) exempt CIO REIT and CIO OP (each, an
“Exempted Stockholder”) from the Common Stock Ownership Limit and the Aggregate
Stock Ownership Limit, and (ii) establish, for each Exempted Stockholder in lieu
of the Common Stock Ownership Limit and the Aggregate Stock Ownership Limit as
applied to such Exempted Stockholder, an Excepted Holder Limit allowing such
Exempted Stockholder to Beneficially Own or Constructively Own Common Stock in
excess of the Common Stock Ownership Limit and in excess of the Aggregate Stock
Ownership Limit, and up to the Excepted Holder Limit, which is equal to 16.4% in
the case of CIO REIT

 

16



--------------------------------------------------------------------------------

and 30.5% in the case of CIO OP (in each case by value or number of shares,
whichever is more restrictive) of Common Stock, and which is each subject to
adjustment as provided for in the applicable Excepted Holder Agreement;
provided, however, that the Board hereby acknowledges that, as provided in
Section 2.4 of each Excepted Holder Agreement, any violation or attempted
violation of the covenants of such Exempted Stockholder in the applicable
Excepted Holder Agreement (whether with respect to actual, Beneficial or
Constructive ownership by such Exempted Stockholder or any Individual (as
defined in the Excepted Holder Agreement)) (or other action which is contrary to
the restrictions contained in Sections 7.2.1 through 7.2.6 of the Articles of
Amendment and Restatement) will automatically cause the shares of Common Stock
that otherwise would result in the violation of such covenant to be transferred
to a Trust in accordance with Sections 7.2.1(b) and 7.3 of the Articles of
Amendment and Restatement, and such shares shall be subject to all the terms and
limitations set forth in the Articles of Amendment and Restatement without
regard to the applicable Excepted Holder Limit provided for herein and described
in the applicable Excepted Holder Agreement; and provided further, however, that
the Board may modify this resolution and/or the terms and conditions under which
such exemption has been granted to each or either such Exempted Stockholder and
may establish any other applicable Excepted Holder Limit for each or either such
Exempted Stockholder, at any time or from time to time hereafter; and it is

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized and directed, in the name and on behalf of the Corporation, to
finalize, execute and deliver the Excepted Holder Agreement, substantially in
the form presented to the Board, with such revisions and amendments thereto as
such officer or officers may deem appropriate, the execution of such agreement
to be conclusive evidence of the appropriateness thereof.

Repurchase of Initial Shares

WHEREAS, in connection with the formation and initial capitalization of the
Corporation, the Corporation sold 1,000 shares of Common Stock to Second City,
for the consideration of $1.00 per share (the “Initial Shares”);

WHEREAS, the Corporation desires to repurchase the Initial Shares.

IT IS HEREBY RESOLVED, that the Board hereby approves the repurchase of the
Initial Shares from Second City for the consideration of $1.00 per share; and it
is

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized and empowered to cause the Corporation to repurchase the Initial
Shares, to reflect such repurchase on the books and records of the Corporation,
to instruct the Transfer Agent with respect to the repurchase and to prepare and
issue such notices and written statements as may be required by law and
requested by Second City, or deemed necessary or desirable by such Authorized
Officer.

FINRA Authorization

IT IS HEREBY RESOLVED, that the appropriate filings be made to the Financial
Industry Regulatory Authority (“FINRA”) relating to the sale of the Common Stock
and that the Authorized Officers of the Corporation be, and each of them hereby
is, in the name and on behalf

 

17



--------------------------------------------------------------------------------

of the Corporation, designated to appear before any person or body with the
authority to make such changes in any agreements between the Corporation and
such person or body relating thereto as may be required by the FINRA.

General Authorization and Ratification

IT IS HEREBY RESOLVED, that the Authorized Officers be, and each of them hereby
is, authorized, empowered and directed from time to time to take, or cause to be
taken, all such further actions and to execute, certify, deliver and file all
such further certificates, instruments and other documents, in the name and on
behalf of the Corporation, in its own capacity and in its capacity as general
partner of and on behalf of the Operating Partnership, as the case may be, under
its corporate seal or otherwise, and to pay all such costs and expenses as such
officers shall approve as necessary or advisable to carry out the intent and
accomplish the purposes of the foregoing resolutions and the transactions
contemplated thereby, the taking of such actions and the execution,
certification, delivery and filing of such documents to be conclusive evidence
of such approval; and

FURTHER RESOLVED, that all actions taken and expenses incurred by any officer or
director heretofore in furtherance of carrying out the intent and accomplishing
the purposes of the foregoing resolutions are hereby expressly ratified,
confirmed, adopted and approved in all respects.

[SIGNATURE PAGE FOLLOWS]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned sole member of the Board of Directors of
City Office REIT, Inc. has executed this Written Consent as of the date first
written above and does hereby direct that this Written Consent be filed with the
minutes of proceedings of the Board of Directors of the Corporation.

 

/s/ James Farrar James Farrar



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A    Second City Contribution Agreement Exhibit B    Gibralt
Contribution Agreement Exhibit C    Registration Rights Agreement Exhibit D   
Tax Protection Agreements Exhibit E    Amended and Restated Partnership
Agreement Exhibit F    Advisory Agreement Exhibit G    Common Stock Certificate
Exhibit H-1    Equity Incentive Plan Exhibit H-2    RSU Award Agreement Exhibit
I    Audit Committee Charter Exhibit J    Compensation Committee Charter Exhibit
K    Nomination and Corporate Governance Committee Charter Exhibit L    Code of
Business Conduct and Ethics Exhibit M    Corporate Governance Guidelines Exhibit
N    Investment Guidelines Exhibit O    Whistleblower Policy Exhibit P   
Excepted Holder Agreement